Per Curiam:

This is an appeal from a judgment in the district court finding the defendant guilty of the violation of a city ordinance.
It appears from the abstract that the appeal was not properly perfected. Service of the notice of appeal was made and acknowledged February 3, 1908, and a transcript, with important requirements omitted, was filed in this court February 3, 1909. Section 284 of the criminal code requires that the transcript shall be filed within thirty days after the appeal is taken. (The State v. McEwen, 12 Kan. 37, 38; The State v. Furney, 40 Kan. 17.)
However, we have examined into the merits of the case and find, contrary to the contention of the appellant, that the complaint sufficiently charged the violation of the ordinance of the city; that the ordinance was within the power granted by the statute to the mayor and council of the city; and that there is sufficient evidence to sustain the finding and judgment of the court.
The judgment is therefore affirmed.